IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                : No. 155 EM 2016
                                             :
                    Respondent               :
                                             :
                                             :
             v.                              :
                                             :
                                             :
RONALD CHAVIS,                               :
                                             :
                    Petitioner               :


                                        ORDER



PER CURIAM

      AND NOW, this 15th day of November, 2016, the “Appeal of Superior Court[‘]s

Order,” treated as a Petition for Review, is DENIED.